Citation Nr: 0409013	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-14 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic, recurrent dermatophytosis of bilateral toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which determined that no new and 
material evidence sufficient to reopen a claim of entitlement 
to service connection for chronic, recurrent dermatophytosis 
of bilateral toes had been submitted.  

In connection with this appeal, the veteran was notified of, 
but did not exercise his right to, a personal hearing before 
a Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  In a May 1964 rating decision, the RO determined that the 
evidence of record to date did not warrant service connection 
for chronic, recurrent dermatophytosis of bilateral toes, 
originally claimed as a foot condition.  The veteran was 
notified of this decision and of appellate rights and 
procedures, but took no further action on the claim until 
March 2001, when he petitioned the RO to reopen the same 
claim. 

2.  Evidence submitted since May 1964, with regard to the 
issue of service connection for chronic, recurrent 
dermatophytosis of bilateral toes, does not bear directly and 
substantially upon the issue of service connection therefor 
as it is either cumulative or redundant of evidence 
previously submitted; and, by itself or in connection with 
evidence previously assembled, is not significant enough that 
it must be considered in order to fairly decide the merits of 
the claim. 






CONCLUSIONS OF LAW

1.  The May 1964 rating decision, which concluded that then-
current evidence of record did not support a finding of 
service connection for chronic, recurrent dermatophytosis of 
bilateral toes, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).

2.  New and material evidence has not been received since May 
1964 to reopen the claim of entitlement to service connection 
for chronic, recurrent dermatophytosis of bilateral toes.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  First, under VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102; 
5103.  Second, VA has a duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Specifically with respect to claims to reopen based on 
alleged new and material evidence, VA's VCAA responsibility 
extends to requesting evidence from any new source identified 
by a claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's VCAA duties 
have been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  The VCAA explicitly states that, 
regardless of any VCAA assistance provided to the claimant, 
new and material evidence still must be submitted to reopen a 
claim.  38 U.S.C.A. § 5103A(f) (West 2002); 38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2003).   

The record shows that, in the August 2002 Statement of the 
Case (SOC), the RO set forth VA regulations pertaining to the 
duty to assist the veteran.  And, earlier, in a letter dated 
in June 2001, the RO advised the veteran of what information 
and evidence are needed to establish entitlement to the 
claim; what specific information the veteran should provide; 
VA's duty to assist him in substantiating the claim; what has 
been accomplished to date with respect to the claim; and who 
to call if he has any questions or needs assistance.  In 
response to the June 2001 letter, the veteran identified the 
VA medical center at which he was treated for the claimed 
disability now at issue.  The record shows that the treatment 
records from the VA medical center identified by the veteran 
have been obtained and associated with the claims folder.  
Nothing in the record indicates that the veteran has 
identified any other source of relevant information or 
evidence to support his claim to reopen.  The Board 
accordingly finds that VA has fulfilled its VCAA obligations 
as they apply to this claim to reopen based upon alleged new 
and material evidence.  
  
In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  New and Material Evidence

In March 2001, the veteran petitioned the RO to reopen a 
previously denied claim of entitlement to service connection 
for chronic recurrent dermatophytosis of bilateral toes.  A 
December 2001 rating decision denied the petition on the 
grounds that no new and material evidence had been submitted 
to reopen the claim.  The veteran perfected an appeal to the 
Board.  

To open a previously denied claim, evidence submitted since 
the most recent final denial of the claim on any basis is the 
focus of review.  Evans v. Brown, 9 Vet. App. 273 (1996).  A 
claim of entitlement to service connection for the veteran's 
dermatophytosis was before the RO in May 1964.  The RO 
reviewed all of the evidence and information of record at 
that time, and determined that the evidence did not support a 
finding of service connection.  The veteran was notified of 
this decision and of appellate rights and procedures, by a 
letter dated on May 18, 1964.  There is no evidence to 
indicate that the veteran did not receive this notification, 
or that this letter was returned via the U.S. Postal Service.  
The record indicates that the veteran took no further action 
on this claim after the May 1964 rating decision was issued 
until March 2001, when he filed a petition to reopen the same 
claim.  Thus, the May 1964 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002).  Accordingly, for the 
purposes of reopening the previously denied claim, evidence 
submitted since May 1964 is of concern for the Board.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The Board notes that, while there has been a recent 
amendment to 38 C.F.R. § 3.156(a) during the appeal period, 
the amended version applies only to claims filed on or after 
August 29, 2001.  Because the veteran's claim was filed prior 
to that date (in March 2001), the pre-amended version 
applies.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

When presented with a claim to reopen a previously and 
finally denied claim, VA must perform a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  First, it must 
be determined whether the evidence submitted by the claimant 
is new and material.  Second, if new and material evidence 
has been presented, the claim is to be reopened and evaluated 
on its merits; in such circumstances, VA will consider all 
evidence, both old and new.

The Board has reviewed all of the evidence and information of 
record after the May 1964 rating decision.  The evidence 
concerning the veteran's claimed dermatological disability 
associated with the claims folder subsequent to May 1964 
consists of outpatient treatment reports from the VA medical 
center in San Juan, Puerto Rico, dated from late 2000 to 
early 2002.  Essentially, these records show that the veteran 
has been treated for recurrent multiple plantar calluses.  He 
also was found to have chronic tinea pedis (fungal foot 
infection).  On several occasions, he was seen for complaints 
specifically of multiple calluses on the left foot.  Many of 
these records pertain to treatment for other medical 
concerns, e.g., hearing loss, inguinal hernia, and vision 
testing, apparently unrelated to the issue on appeal.      

All of the evidence received since May 1964 described above, 
in sum, show that the veteran has been treated in the last 
several years for plantar calluses and tinea pedis.  During 
the course of this appeal, the veteran has continued to 
maintain that his "skin-feet condition" is solely 
attributable to active duty.  See veteran's Form 9 (appeal to 
the Board).  All of this evidence is new in the sense that 
the documentation had not previously been associated with the 
claims folder.  38 C.F.R. § 3.156(a).  

However, evidence submitted to support a claim to reopen 
cannot merely be new; it also must be material.  In order for 
the "new" evidence to also be "material," it, alone or in 
conjunction with "old" evidence, must be significant enough 
so that not considering it could result in an unfair decision 
on the merits of the claim.  More simply put, as applied to 
this claim, the "new" evidence, either on its own or with 
previously submitted evidence, must at minimum suggest some 
basis to support a finding of direct causal or etiological 
relationship between the veteran's claimed chronic disability 
and active duty, or aggravation of some pre-existing 
dermatological condition of the feet as a result of an 
incident or event in service.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).  As a general matter, 
service connection for a disability is focused upon facts, as 
shown by evidence: (1) the existence of a current disability; 
(2) the existence of the disease or injury in service; and 
(3) a relationship or nexus between the current disability 
and any injury or disease incurred during service.  See Pond 
v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. 
App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 (1992).  

Moreover, for a showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Here, the fact that the veteran alleges that he incurred a 
dermatological condition of the feet (determined to be 
dermatophytosis of bilateral toes) in active service was 
before the RO when it rendered its May 1964 rating decision.  
The new evidence merely shows recent treatment for other foot 
problems (tinea pedis and calluses); however, there is no 
evidence to suggest that tinea pedis or calluses are related 
in any way to active duty.  Nor does the new evidence suggest 
that the veteran now has dermatophytosis of bilateral toes 
that is etiologically related to active service.     
In light of the above, the Board finds that the "new" 
evidence does not bear directly and substantially upon the 
specific matter under consideration; is merely cumulative or 
redundant; and, by itself or in connection with evidence 
already in the file, is not significant enough so that not 
considering it would be unfair to the veteran.  In view of 
the foregoing, the Board concludes that new and material 
evidence has not been received since May 1964 to reopen the 
claim of entitlement to service connection for the claimed 
chronic, recurrent dermatophytosis of bilateral toes.  
Because the preponderance of the evidence is against a 
favorable finding on the issue of new and material evidence, 
the doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran's claim of entitlement to service connection for 
chronic, recurrent dermatophytosis of bilateral toes is not 
reopened.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



